FILED
                             NOT FOR PUBLICATION                            MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LUIS ALFONSO QUINONES, AKA Luis                  No. 13-73886
Quinones, AKA Luis Quinonez, AKA
Luis A. Quinonez, AKA Luis Alfonso               Agency No. A070-552-171
Quinonez,

               Petitioner,                       MEMORANDUM*

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Luis Alfonso Quinones, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings and de novo questions of law. Husyev v. Mukasey, 528
F.3d 1172, 1077 (9th Cir. 2008). We deny the petition for review.

      The record supports the agency’s finding that Quinones failed to

demonstrate changed or extraordinary circumstances excusing his untimely-filed

asylum application. 8 U.S.C. § 1158(a)(2)(B),(D). Thus, we deny the petition as

to Quinones’ asylum claim.

      Substantial evidence supports the agency’s finding that Quinones did not

establish a nexus between any harm he fears in Guatemala and a protected ground.

See Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2008) (under the

REAL ID Act, an applicant must prove a protected ground is at least “one central

reason” for persecution); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). Thus, Quinones’ withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of Quinones’ CAT

claim because he failed to establish it is more likely than not he would be tortured




                                          2                                    13-73886
by or with the consent or acquiescence of the government if returned to Guatemala.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                   13-73886